Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 09/13/21. 
Claims 1 and 14 are amended
Claims 3-5, 16 and 18-19 are cancelled
No claims are added
Claims 1-2, 6-15, 17 and 20-22 are pending

Note:
In light of the amendments filed on 08/23/19, applicants’ remarks, and the new 101 PEG, the previously made rejection under 35 U.S.C. 101 has been withdrawn in this office action. 
Particularly, the claim limitations “generating, by the processor, prediction scores associated with the behavioral triggers based on the one or more risk predictions, each of the prediction scores predicting a likelihood of a risk event given an occurrence of one or more of the associated behavioral triggers; and controlling, by the processor based on a risk intervention optimization model, a processor-based machine posing a potential personal injury risk to at least one of the one or more users by securing the processor-based machine from further operation to mitigate the potential personal injury risk to the at least one of the one or more users, responsive to an optimal risk intervention trajectory determined for a given time period by solving a constrained integer problem that evaluates different impacts of the behavioral triggers and different risk intervention strategies using business budget constraints, service capacity constraints, intervention cost constraints, external market conditions data, enrollment data, and enrollment attrition data.” In light of applicants originally submitted specification (see [0033], [0074]. [0033]: …. provide various data inputs to … in order to receive, for example, intervention strategies from the risk management system… the risk management system can be configured to automatically act upon a given intervention strategy in order to mitigate or eliminate a corresponding risk. [0074]: ….. These and other applications of the present principles enable an efficient collection, processing, and means for utilizing digitally available and communicated data over one or more communication networks…..for tailored risk intervention through technological means such as, but not limited to, computers, communication networks, and optimized computer-generated models. For example, as mentioned above, risk intervention can involve initiating an action using such technological means in order to reduce a risk or eliminate it outright. Additionally, by considering the dynamic nature of risk and determining time-dependent individual intervention trajectories, the present principles can continue to issue such actions in accordance with changes in the risk to continually manage the risk over time. Moreover, embodiments of the present principles can be implemented using a distributed system architecture as described herein in order to remotely manage risk via communication over one or more communication networks.)
Here, in light of the specification, the amendments show eligible subject matter per the new 101 PEG.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15, 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash; David E. (US 2010/0228584), further in view of Haghighat-Kashani; Ali et al. (US 2015/0012147); Sharma; Sanjay (2009/0307074); and Ashok; Pradeepkumar (2014/0067352).

As per claims 1, 14 and 20: 
Nash shows:
A method for personalized behavioral-driven event management (Nash: [0018]-[0021]), comprising:
A non-transitory computer readable storage medium (Nash: [0024]) comprising a computer readable program for personalized behavioral-driven event management (Nash: [0018], [0021]), wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
A system for personalized behavioral-driven event management, comprising: a memory device including program code stored thereon ([0032], [0042]: data recordation and storage devices); a hardware processor operatively coupled to the memory device, and configured to run the program code stored on the memory device to (Nash: [0018]-[0021]), configured to:
Regarding the claim limitation:
“determining, by a processor, derivative behaviors from user behavioral data for one or more users, the derivative behaviors including intent driven behavioral data and habitual behavioral data relating to service termination activity differentiation” 
Nash shows: “determining, by a processor, derivative behaviors from user behavioral data for one or more users, the derivative behaviors including intent driven behavioral data”: [0034]: where Nash shows punch in and punch out times which reads on intent driven behavioral data) 
Nash shows: “and habitual behavioral data” (Nash: [0031]: where Nash shows habitual data including things like sleep or waking activity levels, smoking, etc.) 
Nash does not explicitly show “relating to service termination activity differentiation”
References Nash and Haghighat-Kashani do not show the above limitations. Reference Sharma shows “relating to service termination” the above limitations at least in [0053]: The attrition risk indicates the probability of retaining the customer, with a lower attrition risk indicating a higher probability of retention and a higher attrition risk indicating a lower probability of retention. [0057]: Decision server 150 determines whether the computed value of the attrition risk is greater than a threshold value. 
Reference Sharma is analogous art to primary Reference Nash because both primary reference and secondary reference perform data analysis of user behavior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the attrition risk as taught in Sharma, in the system of Nash, which is concerned with detecting employee fatigue (Nash: [0007]) at an early stage so as to prevent accidents as well as promote employee well-being and retention, in order to provide for a system that computes the value of the attrition risk, compares it to a threshold value based on user behavior data and historical data as taught by Reference Sharma (see at least in [0020]-[0023]) so that the process of behavior data analysis can be made more efficient and effective.
Regarding the claim limitation below, Nash in view of Haghighat-Kashani and Sharma show:
deriving, by the processor, one or more behavioral triggers that differentiate the intent driven behavioral data from the habitual behavioral data
In [0018]: where Nash shows using historical data and predictive analytics, the present systems and methods also improve management's ability to enhance overall safety, health, and efficiency of employees and worksites through prospective, real-time, and retrospective analyses that model distributed risk across multiple periods by shift, day, week, 4-week rotation, quarter, year, or any timeframe of interest. Further, in [0033]: Nash shows a risk range may be the levels of risk that the organization, company, or agency has determined should trigger the activation of countermeasures given the level of risk associated with a particular job or task.  For example, a person in a job classification of performing data entry may be permitted a higher risk tolerance, and thus a higher risk range than a bus driver operating a bus carrying passengers.  Such ranges may be associated with colors and/or labels that make it easy to identify the risk range in which a worker falls, discussed in more detail below. 
However, it should be noted that even though Nash shows collection of intent and behavioral data, Nash does not explicitly show “behavioral triggers that differentiate” the data. 
Haghighat-Kashani shows identifying triggers for user behavior based on user comsumption data ([0365]: where the reference shows “the system comprises a processor which enables energy consumption device to mobile computing device communications including a familiarity detector which identifies "habit" information of the user, said habit information being usable to perform device related tasks in the home without user input…… a processor which collects other user data to aggregate with habit data and docking/undocking profile.  Preferably, processor enables energy consumption device to mobile computing device communications including a familiarity detector which collects "habit" data in regards to the user, said processor performing task without user input….. referably, the processor is configured to, with at least one of user demographic data, user consumption behavior and forecasts; utility bill forecasts, user historic patterns of power consumption, devise a budget.”
Reference Haghighat-Kashani is analogous art to primary Reference Nash because both primary reference and secondary reference perform data analysis of user behavior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Haghighat-Kashani in the system of Nash, in order to provide for a system that gathers information, which can be used independently or together inside a probabilistic platform to improve detection accuracy.  All of the above analyses may be implemented on a mobile computing platform, or on a remote server and then pushed to the mobile platform.  A user is informed using the notifications, as he prepares to leave a premises, is about to leave, or has recently left.  A user can be proactively informed of devices he has left on when he goes to bed.  Data is incrementally gathered (on for example, typical Monday to Friday sleep and waking periods of a user) and it is thereafter possible to learn a user's bedtime behaviors based on the consumption data, or through data acquired directly or indirectly from the mobile platform (e.g. platform being docked or plugged in which often occurs at the bed table, an alarm being set, etc.) as taught by Reference Haghighat-Kashani (see at least in [0172]-[0175]) so that the process of behavior data analysis can be made more efficient and effective;
Regarding the claim limitation below, Nash in view of Haghighat-Kashani and Sharma show:
generating, by the processor, one or more risk predictions based on a predictive risk assessment model that uses the intent driven behavioral data differentiated from the habitual behavioral data by the one or more behavioral triggers to enhance a predictive power of the user behavioral data (Nash: [0034]: where Nash shows predictive risk system being a part of the risk assessment system, [0039]: where the risk assessment system may predict that the worker will be experiencing an unsafe level of fatigue approximately four hours after punch-in);
	Regarding the claim limitation below, Nash in view of Haghighat-Kashani and Sharma show:
“generating, by the processor, prediction scores associated with the behavioral triggers based on the one or more risk predictions, each of the prediction scores predicting a likelihood of a risk event given an occurrence of one or more of the associated behavioral triggers; and 
controlling, by the processor based on a risk intervention optimization model, a processor-based machine posing a potential personal injury risk to at least one of the one or more users by securing the processor-based machine from further operation to mitigate the potential personal injury risk to the at least one of the one or more users, responsive to an optimal risk intervention trajectory determined for a given time period by solving a constrained integer problem that evaluates different impacts of the behavioral triggers and different risk intervention strategies using business budget constraints, service capacity constraints, intervention cost constraints, external market conditions data, enrollment data, and enrollment attrition data.” 
Applicants’ originally submitted specification shows the “mitigating risk” in the above claim limitation at least in [0047]: “the risk mitigating action can include an injury mitigating action that mitigates or eliminates a risk of injury to the user. Such injury can be physical, pecuniary, and/or so forth. The risk mitigating action can involve upselling, cross-selling, securing an item or facility (e.g., locking down a computer, locking a door, etc.), un-securing an item or facility (e.g., permitting access to a computer, unlocking a door, etc.), and so forth.” 
Also, the claim limitations above are shown in the specification at least in [0033], [0074]. 
In light of this description, Nash shows in Table 2, [0041]-[0044]: where Nash discusses ways of not only identifying the risk level but also intervening with concrete action steps that can minimize the chances of the predicted risk occurring.
Further, [0046]: shows “during-shift countermeasures may be provided that assist the worker in overcoming or mitigating his or her fatigue during the shift, or assist others in enabling a fatigued coworker to continue to work safely.  Such countermeasures may be automatically provided via the risk assessment system upon a determination that the worker is fatigued and currently working a shift.  Alternatively, such countermeasures may be provided to the appropriate personnel with the notification provided at block 228, who may then assist the worker with implementing the countermeasures.”
As such, Nash shows “mitigating risk” as is described in the applicants’ specification.
Nash is concerned with effectiveness at least in [0037], [0047]. In [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2. [0050]: where Nash shows risk calculations and/or analysis performed in block 206 or any other such calculations and/or analysis may be continuously performed and risk, fatigue, alertness, and/or any other data may be continuously updated and monitored.  In such embodiments, notifications may be automatically generated based on such data, thereby providing a means to track any such data in real-time and trigger notifications early as possible, thus reducing the likelihood of accidents or dangerous conditions. Nash shows in Table 2, [0041]-[0044]: where Nash discusses ways of not only identifying the risk level but also intervening with concrete action steps that can minimize the chances of the predicted risk occurring.
Further, Nash shows risk and prediction scoring in [0008], [0033]-[0036], [0053]. Further, in [0050] Nash shows providing a means to track and reduce likelihood of accidents or dangerous conditions.
Further Nash shows “determining an optimal risk intervention trajectory for a given time period, by solving a constrained integer problem that evaluates different impacts of the behavioral triggers and different risk intervention strategies using an optimization model” (Nash: [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2, where the scale reads on the “integer” in the claim).
Further, Nash shows “wherein the constrained integer problem comprises service capacity constraints” (Nash: [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk, which reads on service capacity constraints).
Further, Nash shows “wherein the constrained integer problem further comprises business constraints.”
It should be noted that in [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk, which reads on service capacity constraints. Further, in [0049], Nash shows reports may be generated and presented to a risk assessment system user, such as reports illustrating trends and reports highlighting areas of a business and their corresponding fatigue data. This reads on business constraint in the claim.
Regarding the claim limitations “external market conditions data, enrollment data, and enrollment attrition data”
References Nash does not show “enrollment attrition data”. Reference Sharma shows “enrollment attrition data”  the above limitations at least in [0053]: The attrition risk indicates the probability of retaining the customer, with a lower attrition risk indicating a higher probability of retention and a higher attrition risk indicating a lower probability of retention. [0057]: Decision server 150 determines whether the computed value of the attrition risk is greater than a threshold value. 
Reference Sharma is analogous art to primary Reference Nash because both primary reference and secondary reference perform data analysis of user behavior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the attrition risk as taught in Sharma, in the system of Nash, which is concerned with detecting employee fatigue (Nash: [0007]) at an early stage so as to prevent accidents as well as promote employee well-being and retention, in order to provide for a system that computes the value of the attrition risk, compares it to a threshold value based on user behavior data and historical data as taught by Reference Sharma (see at least in [0020]-[0023]) so that the process of behavior data analysis can be made more efficient and effective.
Reference Haghighat-Kashani shows “enrollment data” ([0166]: user registration information, [0167]: registered versus unregistered users). This reference also shows “external market conditions data” ([0168], [0277]: new market conditions, and new to market), and shows “business budget constraints” ([0052]: user defined budgets, [0168]: user-defined desired budget, and feedback could be provided to users to indicate over consumption (negative feedbacks) or achievements (positive feedbacks), [0181]: budget target pointer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Haghighat-Kashani in the system of Nash, in order to provide for a system that gathers information, which can be used independently or together inside a probabilistic platform to improve detection accuracy.  All of the above analyses may be implemented on a mobile computing platform, or on a remote server and then pushed to the mobile platform.  A user is informed using the notifications, as he prepares to leave a premises, is about to leave, or has recently left.  A user can be proactively informed of devices he has left on when he goes to bed.  Data is incrementally gathered (on for example, typical Monday to Friday sleep and waking periods of a user) and it is thereafter possible to learn a user's bedtime behaviors based on the consumption data, or through data acquired directly or indirectly from the mobile platform (e.g. platform being docked or plugged in which often occurs at the bed table, an alarm being set, etc.) as taught by Reference Haghighat-Kashani (see at least in [0172]-[0175]) so that the process of behavior data analysis can be made more efficient and effective.
Regarding the claim limitation below, Nash in view of Haghighat-Kashani and Sharma do not show “mitigate the potential personal injury risk”:
“posing a potential personal injury risk to at least one of the one or more users by securing the processor-based machine from further operation to mitigate the potential personal injury risk to the at least one of the one or more users”
Reference Ashok says: “mitigate the potential personal injury risk” ([0035]: When the attributes of the physical system, such as an oil rig system, are presented effectively and accurately to the data handling system, various oil rig operational states, such as tripping, reaming, slide-drilling, etc., and drilling events can be automatically identified to help detect hazardous as well as non-productive drilling situations, such as kick, lost circulation, stuck pipe incidents, etc., as well as help detect failing equipment, such as drill bits, top drive, blow out preventers, generators. etc., and thereby help mitigate risks and enhance efficiency associated with the operation of the system).
Reference Ashok is analogous art to primary Reference Nash because both primary reference and secondary reference perform data analysis risk and safety management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the attrition risk as taught in Ashok, in the system of Nash, which is concerned with detecting employee fatigue (Nash: [0007]) at an early stage so as to prevent accidents as well as promote employee well-being and retention, in order to provide for a system that presents attributes of interest of the physical system (e.g., oil rig system) to a data handling system assists in the monitoring, diagnosing and condition-based maintenance of the system as taught by Reference Ashok (see at least in [0035]) so that the process of behavior data analysis can be made more efficient and effective.

As per claims 2 and 15: Nash shows:
	further comprising: 
predicting, as a function of time, a likelihood of a risk event occurrence involving processor-based machine and implicated by the risk prediction (Nash: Table 2, Risk Range and Potential exposure %, [0034]); and 
measuring an impact of each of the behavioral triggers on the predicted likelihood of the risk event occurrence (Nash: [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM)).

As per claims 6 and 17: Nash shows:
further comprising: 
generating risk intervention strategies for the one or more users (Table 1 and 2); and 
generating an effectiveness prediction for each of the risk intervention strategies (Nash is concerned with effectiveness at least in [0037], [0047]).

As per claims 7: Nash shows:
further comprising: 
monitoring respective outcomes of the risk intervention strategies over a given time period ([0050]: where Nash shows risk calculations and/or analysis performed in block 206 or any other such calculations and/or analysis may be continuously performed and risk, fatigue, alertness, and/or any other data may be continuously updated and monitored.  In such embodiments, notifications may be automatically generated based on such data, thereby providing a means to track any such data in real-time and trigger notifications early as possible, thus reducing the likelihood of accidents or dangerous conditions); and 
refining the effectiveness prediction for at least some of the risk intervention strategies based on results of said monitoring step (Nash is concerned with effectiveness at least in [0037], [0047]).

As per claims 8: Nash shows:
further comprising determining an optimal intervention strategy by the risk intervention optimization model based on the effectiveness prediction and the refined effectiveness prediction for each of the risk intervention strategies (Nash: table 1 and 2, [0034]-[0035]).

As per claim 9: Nash shows:
further comprising generating one or more risk intervention strategies responsive to the risk prediction (Nash: [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk).

As per claim 10: 
Regarding the claim limitation below”
“further comprising optimizing at least one risk intervention strategy from among the one or more risk intervention strategies based on prediction scores associated with the behavioral triggers” 
In [0033]: where Nash shows how risk analysis is performed, in one embodiment using data collected at block 202.  In some embodiments, the results of such risk analysis may be in the form of a score or grade, or range of scores or grades, that falls at some point along a risk spectrum.
However, it should be noted that even though Nash shows collection of intent and behavioral data, Nash does not explicitly show “behavioral triggers that differentiate” the data. 
Haghighat-Kashani shows identifying triggers for user behavior based on user comsumption data. 
Reference Haghighat-Kashani is analogous art to primary Reference Nash because both primary reference and secondary reference perform data analysis of user behavior.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Haghighat-Kashani in the system of Nash, in order to provide for a system that gathers information, which can be used independently or together inside a probabilistic platform to improve detection accuracy.  All of the above analyses may be implemented on a mobile computing platform, or on a remote server and then pushed to the mobile platform.  A user is informed using the notifications, as he prepares to leave a premises, is about to leave, or has recently left.  A user can be proactively informed of devices he has left on when he goes to bed.  Data is incrementally gathered (on for example, typical Monday to Friday sleep and waking periods of a user) and it is thereafter possible to learn a user's bedtime behaviors based on the consumption data, or through data acquired directly or indirectly from the mobile platform (e.g. platform being docked or plugged in which often occurs at the bed table, an alarm being set, etc.) as taught by Reference Haghighat-Kashani (see at least in [0172]-[0175]) so that the process of behavior data analysis can be made more efficient and effective.

As per claim 11: Nash shows:
wherein the at least one risk intervention strategy is optimized further based on predicted changes in the prediction scores (Table 1 and 2).

As per claim 12: 
Regarding the claim limitation below:
“wherein the one or more risk intervention strategies are generated further responsive to additional data selected from the group consisting of business constraints, service capacity constraints, and intervention cost estimates”.
It should be noted that in [0054]-[0055]: where Nash shows ways of estimating risk levels and specific strategies to prevent an accident (also see Table 2), Further, table 1 assesses scale and risk range and capacity. Table 1 in Nash is created keeping an individual’s type of job and his or her exposure to risk, which reads on service capacity constraints.
However, Nash does not explicitly show cost calculations, as such Nash does not explicitly show “cost estimates” in the claim. 
Haghighat-Kashani shows “cost estimates” at least in Fig. 6 and [0194].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Haghighat-Kashani in the system of Nash, in order to provide for a system that gathers information, which can be used independently or together inside a probabilistic platform to improve detection accuracy.  All of the above analyses may be implemented on a mobile computing platform, or on a remote server and then pushed to the mobile platform.  A user is informed using the notifications, as he prepares to leave a premises, is about to leave, or has recently left.  A user can be proactively informed of devices he has left on when he goes to bed.  Data is incrementally gathered (on for example, typical Monday to Friday sleep and waking periods of a user) and it is thereafter possible to learn a user's bedtime behaviors based on the consumption data, or through data acquired directly or indirectly from the mobile platform (e.g. platform being docked or plugged in which often occurs at the bed table, an alarm being set, etc.) as taught by Reference Haghighat-Kashani (see at least in [0172]-[0175]) so that the process of behavior data analysis can be made more efficient and effective.

As per claim 13: 
Regarding the claim limitation below:
“wherein the risk prediction is generated based on data selected from the group consisting of the intent driven behavioral data, the habitual behavioral data, external market condition data, demographic data, enrollment data, and attrition data.”
Even though Nash shows gathering intent driven and habitual behavioral data, Nash does not explicitly show other data like demographics data or market data. 
However, Haghighat-Kashani reference shows demographics data in [0055], [0277]: which shows customization to new markets. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Haghighat-Kashani in the system of Nash, in order to provide for a system that gathers information, which can be used independently or together inside a probabilistic platform to improve detection accuracy.  All of the above analyses may be implemented on a mobile computing platform, or on a remote server and then pushed to the mobile platform.  A user is informed using the notifications, as he prepares to leave a premises, is about to leave, or has recently left.  A user can be proactively informed of devices he has left on when he goes to bed.  Data is incrementally gathered (on for example, typical Monday to Friday sleep and waking periods of a user) and it is thereafter possible to learn a user's bedtime behaviors based on the consumption data, or through data acquired directly or indirectly from the mobile platform (e.g. platform being docked or plugged in which often occurs at the bed table, an alarm being set, etc.) as taught by Reference Haghighat-Kashani (see at least in [0172]-[0175]) so that the process of behavior data analysis can be made more efficient and effective.

As per claim 21: 
Regarding the claim limitations below:
“further comprising: 
generating an intervention effectiveness assessment, based on an intervention strategy; and 
generating a personalized intervention effectiveness prediction, based on the intervention effectiveness assessment.”
Nash is concerned with effectiveness at least in [0037], [0047]. In [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2. [0050]: where Nash shows risk calculations and/or analysis performed in block 206 or any other such calculations and/or analysis may be continuously performed and risk, fatigue, alertness, and/or any other data may be continuously updated and monitored.  In such embodiments, notifications may be automatically generated based on such data, thereby providing a means to track any such data in real-time and trigger notifications early as possible, thus reducing the likelihood of accidents or dangerous conditions. Nash shows in Table 2, [0041]-[0044]: where Nash discusses ways of not only identifying the risk level but also intervening with concrete action steps that can minimize the chances of the predicted risk occurring.
Further, in [0051] and Fig. 3, shows a lifestyle plan provided to a worker. [0059]: shows individual worker. This reads on “personalized” in the claim.

As per claim 22: Nash shows:
wherein the personalized intervention effectiveness prediction includes predicted changes in the prediction scores.
Nash is concerned with effectiveness at least in [0037], [0047]. In [0034]: where Nash shows For example, a risk assessment system may evaluate the prior seven days using worker data such as punch-in and punch-out times, against known and established fatigue level measurements, known as fatigue index risk measurements (FIRM), Table 2. [0050]: where Nash shows risk calculations and/or analysis performed in block 206 or any other such calculations and/or analysis may be continuously performed and risk, fatigue, alertness, and/or any other data may be continuously updated and monitored.  In such embodiments, notifications may be automatically generated based on such data, thereby providing a means to track any such data in real-time and trigger notifications early as possible, thus reducing the likelihood of accidents or dangerous conditions. Nash shows in Table 2, [0041]-[0044]: where Nash discusses ways of not only identifying the risk level but also intervening with concrete action steps that can minimize the chances of the predicted risk occurring.
Further, [0046]: shows “during-shift countermeasures may be provided that assist the worker in overcoming or mitigating his or her fatigue during the shift, or assist others in enabling a fatigued coworker to continue to work safely.  Such countermeasures may be automatically provided via the risk assessment system upon a determination that the worker is fatigued and currently working a shift.  Alternatively, such countermeasures may be provided to the appropriate personnel with the notification provided at block 228, who may then assist the worker with implementing the countermeasures.”
Further, in [0051] and Fig. 3, shows a lifestyle plan provided to a worker. [0059]: shows individual worker. This reads on “personalized” in the claim.

	
Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(EP 2498198 A1) KEANE M et al. This reference discloses a system that promotes an increasingly precise and increasingly timely visualization and quantification of the security situation of the organization, so that the exposure of the organizations to electronic crime attacks is provided, thus providing faster and efficient way of identifying and managing security risks.
NPL Reference:
Shaw, William et al. Manage at work: a randomized, controlled trial of a self-management group intervention to overcome workplace challenges associated with chronic physical health conditions. BMC Public Health, 14, 515. Year: 2014. This reference discloses information most relevant for organizations and occupational settings where some degree of job flexibility, leeway, and decision-making autonomy can be afforded to affected workers. The study design will provide initial assessment of a novel workplace approach and to understand factors affecting its feasibility and effectiveness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624